DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-5 and 7-8 are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  



Claim 2 requires two steps of incubating, at method step (2) and method step (3), wherein the process parameters for “incubating” are: “for 3-6 minutes at a temperature of 80-95°C” and “for 2-5 minutes at a temperature of 38-45°C”; however, the pending specification is clear that said process parameters are for steps of:
blanching for 3-6 minutes at the temperature of 80-95°C (see [0015]); and 
coating the potato chips for 2-5 minutes at the temperature of 38-45°C (see [0016]).
There is no mention of steps of “incubating” in the pending specification.
With regard to the prior art, the term/phrases incubating for 3-6 minutes at a temperature of 80-95°C; and incubating for 2-5 minutes at a temperature of 38-45°C;  encompass: blanching for 3-6 minutes at the temperature of 80-95°C; and coating the potato chips for 2-5 minutes at the temperature of 38-45°C.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims dependent on it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the phrase “reduced oil content”, which comprises the term “reduced” which is a relative term which renders the claim indefinite because itis not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the amount, degree, size or component that is made smaller, which is required by the scope of this limitation. 

In claim 2, it is unclear as to how the term “incubating” further limits the claimed steps of blanching and coating, therefore a critical step appears to be missing.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pedreschi in view of the combination of Martinez, Li, Garmakhanky, Haverkos (6,265,005) and Andersson.
Pedreschi: Acrylamide mitigation in Potato Chips by Using NaCl; Food Bioprocess tech. (2010) 3:917-921

Martinez: Application of edible coatings in green plantain slices subjected to deep-fat frying; published in FOOD ENGINEERING, received April 14, 2015, accepted June 26, 2015.

Li: Reduction of oil absorption during frying; Lipid Technology, Vol. 27, Issue 9; published 
18 August 2015. 

Garmakhanky: Production of low fat french-fries with single and multi-layer hydrocolloid coatings; J Food Sci Technol (July 2014) 51(7):1334–1341.

Andersson: EP 2130442 A1; published Dec. 09, 2009.

Independent claim 1
Pedreschi teaches methods of preparing fried potato chips (ti., ab.).

Blanching potato chips in a calcium ion solution 
Pedreschi teaches the methods of preparing fried potato chips uses a step of blanching, using a calcium ion solution (ab.).


Pedreschi teaches that the step of blanching with the calcium ion solution provides a distinct functions of acrylamide mitigation in the potato chips (see the title and Abstract).

Pedreschi teaches the blanching step is beneficially because acrylamide is a chemical compound that is formed in potatoes during frying and is critical to human health since it is a carcinogenic agent (see the Introduction).

Coating solution used before frying 
Pedreschi does not discuss that the methods of preparing fried foods uses a step of coating the blanched potato chips in a mixed solution consisting of: water, guar gum and sorbitol, before frying.
Martinez also teaches methods of frying food, wherein it is known to use steps of blanching and frying, wherein a step of coating is used (see the Introduction).   
Martinez teaches the coating consists of: guar gum (i.e. a hydrocolloid) and water, and it is used before a step of frying (see Section 2.2).
Martinez teaches that the step of coating with guar gum and water provides a distinct function of achieving lower oil contents (e.g. 17.4%, see 4. Conclusion) in fried food products (see 4. Conclusions). 
Martinez imparts that the use of the coating consisting of guar gum and water beneficial because it is more effective than other treatments in reducing oil absorption (see 4. Conclusions).

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fried foods, as Pedreschi, to include a step of coating the food before it is fried, as claimed, because Martinez illustrates that the art finds coating steps as being suitable for similar intended uses, including methods of making fried foods (see MPEP 2144.07) which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and Martinez provides that the use of coatings before frying foods provides the benefit of reducing oil uptake.
Therefore, the modified teaching, above, provides the use of a food coating used prior to frying the food, to function to reduce oil uptake when the food is fried, wherein the coating consists of guar gum and water.

The modified teaching does not discuss the use of sorbitol in the food coating.
Li also teaches methods of preparing fried foods (ti.) and further provides the use of coatings with hydrocolloids, including: guar gum to decrease oil absorption; and further provides that when they are combined with plasticizers, including: sorbitol, there is a benefit wherein oil uptake is further reduced (toward bottom of 1st col. on pg. 2).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coatings for frying foods comprising guar gum, as the modified teaching above, to include the use of sorbitol, as claimed, because Li illustrates that the art finds sorbitol as being suitable for similar intended uses, including methods of making coatings for frying foods comprising guar gum (see MPEP 2144.07),further, the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and Li provides that the use of sorbitol in fry coatings with guar gum provides the benefit of further reducing oil uptake.
Therefore, the modified teaching, above, provides a food coating consisting of guar gum, water and sorbitol to reduce oil uptake when the food is fried.

Amount of guar gum
The modified teaching does not discuss the claimed amount of guar gum, 1 wt%.
Garmakhanky also teaches methods of making blanched potato pieces that will be fried in oil (title and Sample Preparation), by using a coating comprising guar gum for the benefit of oil reduction (ab.); and further provides the use of 0.3, 0.5 and 1 percent of guar gum in a solution (i.e. a mixed solution) (see 1st para. of Coating procedure and frying process and 1st para. of Preparation of gums suspension).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making blanched foods that will be fried in oil after they are coated with a guar gum solution, as the modified teaching above, to include the amount of guar gum of 1 wt%, as claimed, because Garmakhanky illustrates that the art finds 1 wt% of guar gum as being suitable for similar intended uses, including methods of making blanched foods that will be fried in oil after they are coated with a guar gum solution (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill 

Amount of sorbitol
The modified teaching, does not discuss the claimed amount of sorbitol, 3 wt%.
Haverkos also teaches methods of making deep fried foods with coatings, like deep fried potatoes (4, 50+), wherein the coating comprises:  gums (2, 49+) and sorbitol (3, 52+); and further provides that the sorbitol is in an amount of about 0.1 to 5 wt% (3, 54+). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making deep fried foods with coatings, like deep fried potatoes with coatings comprising gums and sorbitol, as the modified teaching above, to include 3 wt% sorbitol, as claimed, because Haverkos illustrates that the art finds encompassing amounts, to be suitable for similar intended uses, including methods of making fried potatoes with coating comprising gums and sorbitol, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Step of coating after blanching and before frying
Although it is not written down, in the modified teaching above, one of skill in the art would understand that coatings used on food before they are fried, must follow a step of blanching, because if the order was reversed the coating would be removed during the blanching step and its effect would be lost.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fried foods by blanching and frying the food, as the modified teaching above, to include a step of starch based coating after blanching and before frying, as claimed, because Anderson illustrates that the art finds suitable for similar intended uses, including methods of making fried foods by blanching and frying the food (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Frying 
Pedreschi teaches methods of preparing fried potato chips (ab.) include a step of frying (see the 1st para. of the Introduction section, and throughout).
Pedreschi teaches that the step of frying functions to provide tasty and crispy snack foods (see Introduction).

Fried chips have a reduced oil content 
Pedreschi teaches methods of preparing fried potato chips (ab.) include reduced oil uptake (see the 1st para. of the Conclusion section), which imparts that the fried potato chips have a reduced oil content.

Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for zero increase in moisture loss used in the process of Pedreschi  in view of Li, through routine experimentation, to impart the desired properties associated with the potato chips made, including zero increase in moisture loss because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07; and further such a step would have been obvious because Li provides how to make such adjustments to the potato chip properties of moisture loss and oil content, which imparts a reasonable expectation of success by teaching the parameters used for such an experimental design.




Fried chips have no increase in moisture content
Pedreschi teaches methods of preparing fried potato chips (ab.) include that potato chips by definition are this slices whose moisture content is decreased (see the Introduction section, materials and Methods, and the Abstract), which imparts that the method of making potato chips is one that has no increase in moisture content.

Intended use
Further, it would be reasonable to expect that similar methods have similar intended uses, including, wherein the method for preparing fried potato chips achieves a with reduced oil content with no increase in moisture content.

In summary, the modified teaching provides each and every step of the method claimed, wherein all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known method step with no change in their respective functions because the references applied show that each method step has a distinct function, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Although the prior art was not provided in a single reference, one of ordinary skill in the art could have combined the elements as claimed by known methods of frying foods, and in combination, each element merely would have performed the same function as it did separately, as discussed above, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Claims 2, 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pedreschi in view of the combination of Martinez, Li, Garmakhanky and Haverkos (6,265,005), as applied to claim 1 above, further in view of Andersson, Xander (2,589,591) and Feeney (5,126,152).
As for claim 2, the modified teaching, in Andersson, provides steps of: washing fresh potatoes, peeling the potatoes, and cutting the potatoes into uniform potato chips (0069), wherein the form of pieces have the shape of slices (0026-0027) (i.e. chips).

Blanching (cont.)
The modified teaching, in Andersson, provides that the chips are blanched in a 0.05 to 2 % calcium solution, after they are washed, peeled and sliced (as discussed above) (0029-0032), which encompasses 0.3%-0.7% of a calcium ion solution.
Transferring to blanch step
On transferring the potato to be blanched, it would be reasonable for one of skill in the art to expect that the potato slices would need to be transferred to the calcium chloride solution for a step of blanching to occur after they have been washed, peeled and sliced, therefore such a step would have been obvious. 

Blanching temperature
The modified teaching, in Andersson, provide that the blanching temperature is between 60 to 100 °C (0032), which encompasses the claim of being at a temperature of 80-95°C.

Blanching dwell time
The modified teaching, in Andersson, provides that the blanching dwell time in the solution is in the range of from 0.1 to 5 minutes (0034), which encompasses the claim of 3 to 6 minutes.

Coating method (cont.)
The modified teaching, in Andersson, provides the blanched potato slices are coated with a mixed solution (0041).
It would be reasonable for one of skill in the art to expect that the potato slices would need to be transferred to the coating solution from the blanching solution to prevent the two solutions from cross contaminating each other, therefore such a step would have been obvious.

Coating temperature
The modified teaching, in Andersson, provides that the coating temperature is from 20 to 95°C (0040), which encompasses the claimed coating temperature of 38-45°C.

Coating time
The modified teaching, in Andersson, teaches that the time used for coating in the dipping bath needs to be sufficient to ensure equilibration of starch based ingredient concentration in the coating layer with concentration in the dipping bath (0046), however, the modified teaching does not discuss the claimed coating time of 2 to 5 minutes. 
Xander also teaches methods of making fried potato chips that are peeled, washed, sliced (3, 30+), and coated (3, 70 abridging col. 4)  before being fried (4, 26+); and further provides a coat dwell time of five seconds to 3 minutes (4, 20+), which encompasses the claim of from 2 to 5 minutes. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fried potato chips that are peeled, washed, sliced and coated before being fried, as the modified teaching above, to include a coat time of 2 to 5 minutes, as claimed, because Xander illustrates that the art finds encompassing times to be suitable for similar intended uses, including methods of making fried potato chips that are peeled, washed, sliced and coated before being fried (see MPEP 2144.07).

Frying temperature
The modified teaching, in Andersson, provides frying the coated potato chips by using a deep fried method. Andersson teaches the frying temperature is between 140-195 °C (0052), which encompasses from 160-190°C, as claimed. 

Frying time
The modified teaching does not discuss the claimed fry time.
Feeney also teaches methods of making fried potato slices by using steps of slicing (7, 39+), blanching (7, 60+), coating (7, 30+) and frying at 170 to 200 °C; wherein the frying is for 2 to 3 minutes (8, 22+), which encompasses frying the coated potato chips at a temperature of 160-190°C for 2-7 minutes, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fried potato slices by using steps of slicing, blanching, coating and frying of between 140-195 °C, as the modified teaching above, to include that the frying occurs for 2-7 minutes, as claimed, because Feeney illustrates that the art finds encompassing fry parameters at encompassing fry temperatures  as being suitable for similar intended uses, including methods of making fried potato slices by using steps of slicing, blanching, coating and frying at 170 °C (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

As for claim 4, the modified teaching, in Andersson, provides that the divalent calcium in the blanching solution, is from 0.05 to 2 wt% (0029-0031) which encompasses the calcium ion solution for blanching containing 0.5% (w/w) calcium, as claimed.  




As for claim 5, the modified teaching, in Andersson teaches that the chips are blanched for 0.1 to 5 minutes (0034) at between 60 to 100 °C (0032), which encompasses the claim of blanching for 4 min, at 95°C.  

As for claim 7, the modified teaching, in Andersson, provides that the coating temperature is from 20 to 95°C (0040), which encompasses the temperature of the coating is at 40°C. 
Further, the modified teaching, in Xander (as discussed above), provides a coat dwell time of five seconds to 3 minutes, which encompasses the claimed coating time of 3 minutes.

As for claim 8, the modified teaching: in Andersson teaches the frying temperature is between 140-195 °C (0052), which encompasses a frying at 170°C, as claimed; and in Feeney teaches frying at 170 to 200 °C for 2 to 3 minutes (8, 22+), which encompasses the claimed of frying at 170 °C for 3 minutes.

Response to Arguments
It is asserted, that claim 1 is amended to recite a method for preparing fried potato chips "with reduced oil content but no increase in moisture content, comprising 1) blanching potato chips in a calcium ion solution; 2) coating blanched potato chips in a mixed solution consisting of water, 1% (w/w) guar gum and 3% (w/w) sorbitol; and 3) frying coated potato chips". The support for the amendment can be found in paragraph 
In response the modified teaching above, in Garmakhanky, is clear that only when multiple coats are applied that water intake is increased (ab.), therefore this argument is not persuasive over the prior art. Further, it would be reasonable to expect that similar methods achieve similar results, therefore this argument is not persuasive.

It is asserted, that Claim 2 is amended to recite in step 3) "coating the blanched potato chips in step 2) by transferring them to [[a]]the mixed solution conta
In response, Applicant’s timely response is appreciated, and the related 112(b) Rejection is not re-issued herein.

ins 0.5% (w/w) calcium". After the amendment, it is clear that claim 4 further limits claim 2 by specifying that the blanching solution in step 2 contains 0.5% (w/w) calcium. 
In response, Applicant’s timely response is appreciated, and the related 112(b) rejection is not re-issued herein.
  
It is asserted, that Claims 1-2, 4-5 and 7-8 stand rejected under 35 U.S.C. § 112, the first paragraph, as failing to comply with the written description requirement. 
The Examiner asserts, "Claim 1 requires 'a mixed solution consisting of 0.8-1.2% (w/w) guar gum and 1-5% (w/w) sorbitol', however there is no support for a solution without a solute, therefore this is a new matter." 
As currently amended, claim 1 recites "a mixed solution consisting of water, 1% (w/w) guar gum and 3% (w/w) sorbitol", which is a solution with compositions of 1% (w/w) guar gum and 3% (w/w) sorbitol dissolved in water. The solute is guar gum and sorbitol, and the solvent is water. The claim is also amended to include a line indentation for each step and added a step of frying potato chips. This amendment helps address the issues discussed with the Examiner during the phone interview. Applicants thank the Examiner for her helpful suggestions on claim amendments. 
Applicants submit that claim 1, as currently amended, is in compliance with the written description requirements and respectfully request that this rejection under 35 U.S.C. §112 be withdrawn. 

 
It is asserted, that one drawback of current coating methods of using xanthan gum, guar gum, sodium alginate and the like commonly-used coating agents in making fried potato chips is that the coating agents prevent moisture escape during the frying process and result in final products with increased moisture content. Higher moisture can lead to longer frying time and higher energy consumption. This is a well-known issue to the people in the field and is also discussed in the cited reference. Mellema reported that during frying processing, coating films form a barrier to limit water evaporation, which will lead to a soggy fried food (Mellema. M. Mechanism and reduction of fat uptake in deep-fat fried foods. Trends in Food Science & Technology. 2003, 14(9): 364- 373.). Customers would not like soggy French fries or French fries with high oil content. The ideal products are crispy French fries with less oil. 
In response, Mellema is not applied herein, therefore no conflict exists between the claim and what is taught in the modified teaching.  Further, it would be reasonable to expect that similar methods have similar intended uses, including, wherein the method for preparing fried potato chips achieves a with reduced oil content with no increase in moisture content.

It is asserted, that Garmakhanky also discussed about the influence of compositions of coating solutions on the moisture content of the fried chips. He stated that "increase in water content due to coating, may be result of barrier property of 

In response, that something may occur does not indicate it will occur.  Further, Garmakhanky provides that multiple coats increase water intake (ab.), and only one coat is provided in the modified teaching.  Further, the specific coat taught by Garmakhanky is not applied herein, therefore it would be reasonable that since the modified teaching provides the specifically claimed coat, similar results would occur.

It is asserted, that the goal of the instant invention is to find a solution to this problem. It provides a method of making fried potato chips that uses a calcium ion solution for blanching, and a mixed solution consisting of 1% (w/w) guar gum and 3% (w/w) sorbitol as a coating agent to make the fried potato chips that have reduced oil content without the increase of moisture content. It provides a special coating formulation that solves the problem of the existing coating solutions. The calcium ion in the blanching solution can react with the low methoxyl pectin in potato chips to form a bridging structure which is conducive to water overflow and oil resistance. The addition of 1% guar gum and 3% sorbitol further improves the structure and performance of the coating film. The instant invention teaches a method combining blanching in a calcium solution and coating in the coating solution consisting of 1% guar hum and 3% sorbitol dissolved water that can make fried potato chips with 45.6% reduction in oil content but no significant change in moisture content (only 0.53% change). 

The instant invention is directed to a method for making fried potato chips that solves a long-time problem in the existing coating methods. As discussed above, the cited methods of using coating solution to reduce oil content in fried potato chips resulted in the increase of moisture content in the final product. One with ordinary skill in the field can only find teaching in the cited references of methods for making fried potatoes that has reduced oil content but with increased moisture content. None of the cited references teach a frying method that can make fried chips with reduced oil 
In response, the cited references are not required to teach the same rationale that Applicant uses, therefore tis argument is not persuasive.  See MPEP 2144.IV for discussion on this topic.
Further, the modified teaching above, necessitated by the claim amendments, provides a coating consisting of the claimed ingredients, making the claim amounts of said ingredients obvious, therefore the result of a similar process must be similar. 

It is asserted, more details and evidences of the differences between the instant invention and the cited references are provided in the response from previous Office Action (see below).  Claims 1 stand rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Garmakhanky, Mirzaei and Suput. 
Anderson teaches a method of making fried potato chips, comprising blanching potato chips with a solution of divalent ions, coating the potato chips with a starch-based coating and frying the chips. However, Anderson did not investigate the effect of treatment on the water evaporation (Table 1). 
Garmakhanky teaches a coating formulation with 0.5 -1% carboxyl methylcellulose, 0.3-1% guar gum, 1% pectin, 0.5-1.5% xanthan gum for lowing oil 
 
Mirzaei teaches a coating formulation with 1% methylcellulose and 0.75% sorbitol for frying potato chips, which resulted in 40% reduction in oil uptake and 6.3% increase in product moisture (see Abstract and Table 1 of the paper). 
Suput teaches a method for making a starch film comprising 5% maize starch, 5-8% sorbitol and 0.025% guar/xanthan gum mixture (see Materials and Method, Film preparation). However, this paper focused on the oxygen and water permeability of the film, and did not investigate the effect of treatment on the water evaporation and oil absorption (Table 1 of the paper) of fried potato chips. 
The claimed invention recites a method for preparing fried potato chips, comprising using a calcium ion solution for blanching, and a solution consisting of 1% (w/w) guar gum and 3% (w/w) sorbitol as a coating agent. The claimed method teaches a coating formulation consisting of 1% guar gum and 3% sorbitol. The goal of the instant invention is to find a process and coating formulation that can produce fried potato chips with reduced oil content but no significant increase in moisture content. The coating formulation of this invention has no negative effects on the water evaporation. 
In the process of frying potato chips, different formulations of coating solutions containing carbohydrate polymers are used to reduce the oil content of the fried products. Because the coating material on the surface of potato chips forms a barrier for water removal, the water content in the final products is usually higher in those with 
In response, please see the new grounds of rejection above, necessitated by claim amendments, wherein Mirzaei and Suput are not applied. As for the Garmakhanky reference, please see the discussion toward arguments thereof above.  On Andersson, as admitted, the teaching does not provide an increase in water content, therefore this argument is moot.

It is asserted, that the goal of the instant invention is to find a process and coating formulation that can produce fried potato chips with reduced oil content but no significant change in moisture content. To achieve this goal, the instant invention teaches using calcium solution to blanching potato chips and using a coating solution consisting of 1% guar gum and 3% sorbitol to coat the blanched potato chips before frying the potato chips. Table 2 from the specification shows the influence of calcium blanching and composition of coating solution on the moisture content and oil content of the fried potato chips. It demonstrates that the composition of coating solution is critical for obtaining the desirable result of lowering the oil content without increasing the moisture content of the final product. Compared to the control group, the (Ion blanching + guar gum + sorbitol) group has a moisture content of 65.18%, similar to the control group, and an oil content of 17.82%, which is 45.6% reduction from that of the control 
In addition, it shows in Example 5 that potato chips blanched and coated with the coating formulation of the instant invention has good long-term storage stability. It can be stored at -20 0C for 12 months and maintain the similar color and texture in the fried products, which is a very desirable feature for food processing industry. In summary, the method using calcium blanching and a coating process with the unique coating formulation of 0.8-1.2% guar gum and 1-5% sorbitol can produce fried potato chips with reduced oil content, normal water content and good stability for long-term storage. Table 1 below shows the comparison between the instant invention and methods of comparative literatures in terms of the moisture and oil content and frozen storage quality of the fried potato chips. Table 1. Changes of moisture and oil content of directly and frozen fried potato chips with different coating films. Table 2. The influence before and after ion blanching and the influence of coating on the moisture content and oil content of the fried potato chips.  
	In response, as noted above, the applied prior is not required to teach the same rationale as Applicant, therefore this argument is not persuasive. Further, the primary reference, Pedreschi provides that the chips have a moisture content of about 2 percent after frying, and the modified teaching, in Li, provides that moisture content is result 
[AltContent: rect] 
It is asserted, that Garmakhanky also discussed about the influence of compositions of coating solutions on the moisture content of the fried chips (see Results and Discussion, influence of single layer coating). Table 3 from Garmakhanky's paper shows that coating solutions with different compositions has different influences on the properties of the final products. It indicated that water content in coated strips are generally higher than non-coated strips, confirming the critical influence of the formulation of coating solutions in the final product. Although some of the cited references may uses guar gum and/or sorbitol in the coating composition, none of the references teach the same composition of the coating solution consisting of 1% guar gum and 3% sorbitol. None of the cited references provide guidance that their formulation of coating solution can achieve the goal of making fried potato chips having reduced oil content without changing the moisture level. None of the cited references shows that their method can make potato chips with long-term storage stability up to 12 months. 
In response, Pedreschi teaches methods of preparing fried potato chips (ab.) include reduced oil uptake (see the 1st para. of the Conclusion section), which imparts that the fried potato chips have a reduced oil content. 	Pedreschi teaches methods of preparing fried potato chips (ab.) include that potato chips by definition are this slices whose moisture content is decreased (see the Introduction section, materials and 
As noted above, regarding the specific coating of Garmakhanky, this coating formulation is not applied in the rejection above, therefore these arguments are no persuasive.

It is asserted, that Claims 2-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Garmakhanky, Mirzaei and Suput, further in view of Xander, Gerrish, Haverkos and Feeney. 
Claims 2-8, as dependent claims of claim 1, recites a method for preparing fried potato chips, comprising using a calcium ion solution for blanching, and a solution consisting of 1% (w/w) guar gum and 3% (w/w) sorbitol as a coating agent. 
Similar to what is discussed above, none of the references from Xander, Gerrish, Haverkos and Feeney teaches a coating composition consisting of 1% guar gum and 3% sorbitol. None of the cited references provide guidance that their formulation of coating solution can achieve the goal of making fried potato chips having reduced oil content without changing the moisture level. None of the cited references shows that their method can make potato chips with long-term storage stability. These additional references cannot make up for the deficiency of Andersson, Garmakhanky, Mirzaei and Suput. Applicants thus submit that the cited references, either alone or in combination, do not teach the method of the instant invention, and respectfully request that this rejection under 35 U.S.C. §103 be withdrawn. 

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: Applicant’s Own CN 105325967 A that priority is not perfected for; and references cited in related PCT/CN2017/113160.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793